UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2471


DIANNE MICHELE CARTER,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 020587-18)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dianne Michele Carter, Appellant Pro Se. Marion E.M. Erickson, Francesca Ugolini,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dianne Michele Carter appeals from the tax court’s orders dismissing her petition

for failure to pay the filing fee, 26 U.S.C. § 7451 (2012), Tax Ct. R. 123(b), and denying

her motion for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for the reasons stated by the tax court. Carter v. Comm’r of Internal Revenue, Tax Ct.

No. 020587-18 (U.S. Tax Ct. Oct. 31, 2018; Nov. 19, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2